United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-3164
                     ___________________________

                          United States of America,

                     lllllllllllllllllllll Plaintiff - Appellee,

                                         v.

                         Javier Hurtado-Amezquita,

                   lllllllllllllllllllll Defendant - Appellant.
                      ___________________________

                             No. 13-3165
                     ___________________________

                          United States of America,

                     lllllllllllllllllllll Plaintiff - Appellee,

                                         v.

Javier Hurtado-Amezquita, also known as Francisco Javier Hurtado-Amezquita,

                   lllllllllllllllllllll Defendant - Appellant.
                      ___________________________

                             No. 13-3166
                     ___________________________

                          United States of America,

                     lllllllllllllllllllll Plaintiff - Appellee,
                                          v.

 Javier Hurtado-Amezquita, also known as Francisco Javier Hurtado-Amezquita,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: April 7, 2014
                              Filed: April 24, 2014
                                 [Unpublished]
                                 ____________

Before MURPHY, COLLOTON, and BENTON Circuit Judges.
                         ____________

PER CURIAM.

       In these direct criminal appeals, Javier Hurtado-Amezquita challenges the
sentences the district court1 imposed after he pled guilty to an immigration offense
and admitted that he had violated the conditions of two terms of supervised release
as a result of the immigration offense. Hurtado-Amezquita’s counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing (1) that Hurtado-Amezquita’s double jeopardy rights were violated because
a prior drug-felony conviction was used to enhance his advisory Guidelines
imprisonment range for the immigration offense, and (2) that his sentences were
substantively unreasonable.


      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, now retired.

                                          -2-
       First, assuming that the double jeopardy argument was adequately preserved
in the district court, we conclude that it lacks merit. See United States v. Bates, 77
F.3d 1101, 1106 (8th Cir. 1996) (describing as “well-settled” principle that use of
defendant’s prior felony convictions to establish his status as convicted felon and to
enhance his sentence did not constitute second conviction or punishment for double
jeopardy purposes). Second, upon careful review, we conclude that the district court
did not impose any substantively unreasonable sentence. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (review of sentence includes
considering substantive reasonableness of sentence under totality of circumstances;
where sentence falls within Guidelines range, appeals court may, but is not required
to, apply presumption of reasonableness); see also United States v. Miller, 557 F.3d
910, 915-16 (8th Cir. 2009) (appeals court reviews district court’s revocation
sentencing decisions using same standards applied to initial sentencing decisions).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm the judgments of the
district court, and we grant counsel’s motion to withdraw, subject to counsel
informing Hurtado-Amezquita about procedures for seeking rehearing or filing a
petition for certiorari.
                         ______________________________




                                         -3-